PER CURIAM.
It appearing that the action prays for the recovery of certain sums consisting of minimum rentals under a lease of coal lands, alleged to have been overpaid by mutual mistake of fact, and it appearing that the minimum rentals were paid under a valid contract in which the parties agreed that all minimum rentals paid should be retained and never refunded in whole or in part, and it also appearing that the payments on account of timber and of oil and gas, recovery of which is sought, were made in strict compliance with the contract, and that no mistake of fact existed in such payment, it is ordered that the decree be and it hereby is affirmed.